—Order, Supreme Court, New York County (Herman Cahn, J.), entered April 10, 2000, which, in an action for, inter alia, breach of contract, insofar as appealed from, denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
*651There is no merit to defendants-appellants’ argument that claims based on their alleged alter-ego relationship with the codefendant may not be asserted against them before there has been a finding of liability as against the codefendant (see, Chase Manhattan Bank v 264 Water St. Assocs., 174 AD2d 504, 505). In addition, the IAS Court, appropriately noting that the individual who appears to control all of the defendants was recently found to have defrauded a creditor in an unrelated action, properly refused to dismiss the action as against defendants-appellants at this juncture, prior to disclosure (see, First Bank v Motor Car Funding, 257 AD2d 287, 293-294), on the basis of that individual’s unsubstantiated representations that defendants-appellants are independent of the codefendant and have no connection to the transactions in issue. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.